McCay, Judge.
No substantial decree is sought against the only defendant living in the county of Henry. The bill admits that the execution is not paid- and that complainant is bound to pay it. The whole equity sought is against the parties living in Campbell. The truth is, the Henry county defendant is not bothering the complainant at all. Hé has no possession of the land. That is held adversely by one of the Campbell county defendants, and so far, the defendant, Smith, resident in Henry is concerned, he is doing the very thing the complainant *186wants — trying to subject the land to this debt. That it is subject, is the whole equity of the bill, and it is absurd to say that Henry county superior court has jurisdiction to decree this against the present holder of the fi. fa. when he is doing his very best, by a levy, to secure the sale. We think no substantial relief is sought against the Henry county defendant, and that the bill ought to have been dismissed.
Judgment affirmed.